Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
Response to Amendment
Applicant's amendment filed on 10/21/2020 have been entered and fully considered.  Claims 1 and 11 are amended, and claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Daoura et al. (US 2016/0277879 A1), hereinafter Daoura, in view of Takatsuka et al. (US 2018/0253788 A1), hereinafter Takatsuka, further in view of Braun (US 2015/0112704 A1). 

Regarding claims 1 and 11, Daoura teaches a system for tracking battery usage (Figure 16B) comprising: 
a mobile computing device (Paragraphs 0061 and 0086; smoke detector, and/or flashlight.  Paragraph 0156; devices in a local private network such as the smoke detector or flashlight emits a radio pause if the battery weakens below a pre-alarm threshold; thus the smoke detector and/or flashlight is a mobile computing device) comprising
a memory storing battery information (Paragraphs 0017, 0093 and 0096; battery:beacon combination device broadcast battery information, thus battery information is stored in the memory onboard); 
a processor in communication (Figure 1, Paragraphs 0069 and 0079; processor of a computing machine) with a battery comprising a battery identifier (Paragraphs 0081, 0086 and 0161; mobile device have battery, wherein universally unique identifier (UUID) value assigned by the battery manufacture to the particular battery:beacon combination device 1); and
a communications circuit in communication with the processor (Figure 1, Paragraphs 0012 and 0028, a battery:beacon in communication with the internet.  Paragraph 0069; computing machine may include logic circuitry having a processor, a programmable memory.  One or more processors may communicate with other microprocessors or with a network via wireless or wireless connection);
a server in communication with communications circuit of the mobile computing device (Figure 1 and Paragraphs 0012; a hub [interpreted as server] communicates with local tracking devices), the server configured to: 
receive the battery identifier and the battery information from the mobile computing device (Paragraphs 0156 and 0159; the smoke alarms SAMs in a local private network is configured to emits a radio pulse if the battery weakens below a pre-alarm threshold, the radio pulses are encoded with a unique identifier, such as UUID associated with the battery.  Figure 18 and Paragraph 0159 and 0160; a voltage monitor or comparator circuit in electrical contact with said electrical contacts, wherein said voltage monitor or comparator is configured for detecting a depleted battery condition; ;
determine a battery status based on the battery information (Figure 18 and Paragraph 0160; a radio receiver 10 for detecting said RF pulses or signal, said radio receiver comprising a control apparatus or computing machine and programmable instructions for coupling said RF pulses to a location-specific display or broadcast. The location-specific display or broadcast is formatted to indicate the kind of battery monitor and the location of the battery being monitored; thus by way of illustration, a battery powered smoke alarm may be identified as in need of battery replacement when an RF pulse from the battery monitor is detected on a remote computing device, the RF pulse or signal indicating a weak or depleted battery in the smoke alarm, for example. Similar systems find use for monitoring a variety of batteries in various applications); and
when the battery status indicates the battery exceeds a determined battery threshold, cause to transmit an alert message (Figure 18 and Paragraphs 0160 and 0161; a battery powered smoke alarm may be identified as in need of battery replacement when an RF pulse from the battery monitor is detected on a remote computing device, the RF pulse or signal indicating a weak or depleted battery in the smoke alarm.  During monitoring (FIG. 18), as a battery weakens, the monitoring device detects 195 the RF pulse, identifies 196 signals related to the household, identifies 197 the UUID in the lookup table, and if on the list, prepares 198 a report that a depleted .
Daoura may not specifically teach a mobile computing device comprising: a memory storing a unique device identifier; the server receive the unique device identifier from the computing device.  In an analogous art, Takatsuka teaches a mobile computing device (Figures 1, 2 and Paragraph 0062; electronic motorcycle 20) comprising: a memory storing a unique device identifier (Figure 2 and Paragraph 0078; a unique ID given to each vehicle 20); the server receive the unique device identifier from the computing device (Figures 2, 3, Paragraphs 0077; making reservation [of an exchange/new battery] and reserve one battery stations 30 [interpreted as server].  Paragraph 0078; the battery state acquisition of battery reservation device at the battery station acquires, from input of the vehicle 20, the state of the battery packs, such as remaining battery charge of the current battery packs, a unique ID given to each battery pack, a unique ID given to each vehicle, history information about the remaining battery charge of the battery packs, voltage and current history information, and the like).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura and Takatsuka because it would improves the accuracy of predicting the remaining charge of the battery packs when the vehicle arrives at the reserved battery stations / or receive a new batter pack (Takatsuka, Paragraph 0082). 
The combination of Daoura and Takatsuka may not specifically teach cause an inventory management system to order a new battery for the mobile computing device and to transmit a message to a facility with which the mobile computing device is associated that the new battery is on its way.  In an analogous art, Braun teaches cause an inventory management system to order a new battery for the mobile computing device (Paragraphs 0129 and 0131; the database reports that a battery or pad is about to expire, e.g. within 90 days (200). An emergency services management system confirms the shipping address with the point of contact (POC) (202) and orders the battery and/or pads from the provider (204)) and to transmit a message to a facility with which the mobile computing device is associated that the new battery is on its way (Paragraphs 0129 and 0131; The AED and/or pads are shipped to the point of contact (206) and the emergency services management system sends an email to the point of contact indicating the accessory has shipped (208). An email links allows confirmation that the message has been received. A determination is made is the receipt is confirmed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura, Takatsuka and Braun because it would prevent the lack of accountability for maintaining and functioning devices (Braun, Paragraph 0044).

Regarding claims 2 and 12, the combination of Daoura/Takatsuka/Braun teaches all of the limitations of claims 1 and 11, as described above.  Further, Daoura teaches wherein the battery information comprises one or more of a current battery life of the battery and a number battery cycles (Paragraph 0191; another indicator that may be used to plan servicing based on the actual cumulative "duty cycle" of the tool).

 wherein the determined battery threshold comprises a number of battery charge cycles (Paragraph 0060 and 0152; "Depleted battery condition"--defines a state of a battery in which voltage has decreased from the nominal voltage as manufactured but not such that no voltage is available for low current draw. Generally a "replace battery" threshold voltage may be defined below which the dropoff in voltage is relatively steep and some electronic devices powered by the battery may become unreliable. A "pre-alarm threshold" may also be defined in which voltage is slightly higher than the "replace battery" threshold but not so high as to be wasteful of battery life).

Regarding claims 4 and 14, the combination of Daoura/Takatsuka/Braun teaches all of the limitations of claims 1 and 11, as described above.  Further, Daoura teaches wherein the determined battery threshold comprises full charge amp-hours (Paragraph 0084; batteries of this type have an output of about 500 mAh at a nominal voltage of 9V).  

Regarding claims 5 and 15, the combination of Daoura/Takatsuka/Braun teaches all of the limitations of claims 1 and 11, as described above.  
The combination of Daoura and Takatsuka may not specifically teach wherein the determined battery threshold comprises a comparison between charge percent and item of use.  In an analogous art, Braun teaches wherein the determined battery threshold comprises a comparison between charge percent and item of use (Paragraph 

Regarding claims 6 and 16, the combination of Daoura/Takatsuka/Braun teaches all of the limitations of claims 1 and 11, as described above.  
The combination of Daoura and Takatsuka may not specifically teach wherein the processor further causes the inventory management system to ship a new battery to the facility with which the mobile computing device is associated.  In an analogous art, Braun teaches wherein the processor further causes the inventory management system to ship a new battery to the facility with which the mobile computing device is associated (Paragraphs 0129 and 0131; The AED and/or pads are shipped to the point of contact (206) and the emergency services management system sends an email to the point of contact indicating the accessory has shipped (208). An email links allows confirmation that the message has been received. A determination is made is the receipt is confirmed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura, Takatsuka and Braun because it would prevent the lack of accountability for maintaining and functioning devices (Braun, Paragraph 0044).

Regarding claims 7 and 17, the combination of Daoura/Takatsuka/Braun teaches all of the limitations of claims 1 and 11, as described above.  Further, Daoura teaches send a signal to the mobile computing device (Paragraph 0161; monitoring (FIG. 18), as a battery weakens, the monitoring device detects 195 the RF pulse, identifies 196 signals related to the household, identifies 197 the UUID in the lookup table, and if on the list, prepares 198 a report that a depleted battery pre-alarm threshold has been crossed (see FIG. 16A), and broadcasts 199 an annunciation signal to alert the user).
The combination of Daoura and Takatsuka may not specifically teach for which the new battery has been ordered.  In an analogous art, Braun teaches for which the new battery has been ordered (Paragraphs 0129 and 0131; The AED and/or pads are shipped to the point of contact (206) and the emergency services management system sends an email to the point of contact indicating the accessory has shipped (208). An email links allows confirmation that the message has been received. A determination is made is the receipt is confirmed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura, Takatsuka and Braun because it would prevent the lack of accountability for maintaining and functioning devices (Braun, Paragraph 0044).

Regarding claims 8 and 18, the combination of Daoura/Takatsuka/Braun teaches all of the limitations of claims 7 and 17, as described above.  Further, Daoura teaches wherein the signal actuates a visual or audible signal (Figure 18 and Paragraphs 0160 and 0161; as a battery weakens, the monitoring device detects 195 the RF pulse, 
The combination of Daoura and Takatsuka may not specifically teach on the mobile delivery device for which the new battery has been ordered.  In an analogous art, Braun teaches on the mobile delivery device for which the new battery has been ordered (Paragraphs 0129 and 0131; The AED and/or pads are shipped to the point of contact (206) and the emergency services management system sends an email to the point of contact indicating the accessory has shipped (208). An email links allows confirmation that the message has been received. A determination is made is the receipt is confirmed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura, Takatsuka and Braun because it would prevent the lack of accountability for maintaining and functioning devices (Braun, Paragraph 0044).

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daoura in view of Takatsuka and Braun, as applied to the claims above, further in view of Barcala et al. (US 2017/0193443 A1), hereinafter Barcala. 

Regarding claims 9 and 19, the combination of Daoura/Takatsuka/Braun teaches all of the limitations of claims 1 and 11, as described above.  
wherein the mobile computing device further comprises a location detection circuit, wherein the location detection circuit is configured to detect a geographic location of the mobile computing device and to record in the memory the geographic location.  in an analogous art, Barcala wherein the mobile computing device further comprises a location detection circuit, wherein the location detection circuit is configured to detect a geographic location of the mobile computing device and to record in the memory the geographic location (Paragraph 0077; frequency of measuring location is based on battery life). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura/Takatsuka/Braun and Barcala because it would conserve battery (Barcala, Paragraph 0077).

Regarding claims 10 and 20, the combination of Daoura/Takatsuka/Braun/Barcala teaches all of the limitations of claims 9 and 19, as described above.  
The combination of Daoura/Takatsuka/Braun may not specifically teach wherein the processor is configured to, based on the battery status, instruct the mobile computing device to change the frequency with which the geographic location is recorded in the memory.  In an analogous art, Barcala teaches wherein the processor is configured to, based on the battery status, instruct the mobile computing device to change the frequency with which the geographic location is recorded in the memory (Paragraph 0077; frequency of measuring location is based on battery life). Therefore, it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/J.G./           Examiner, Art Unit 2647      

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649